     Case 3:20-cv-02422-WQH-BGS Document 3 Filed 12/23/20 PageID.36 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOANDARK KASSAB, individually, and                  Case No.: 3:20-cv-02422-WQH-BGS
     as a trustee of the Kassab Family 2014
12
     Trust,                                              ORDER
13                                      Plaintiff,
14   v.
15
     MUFG UNION BANK, N.A.,
16                                   Defendant.
17
     HAYES, Judge:
18
           The matter before the Court is the Motion for Leave to Proceed in Forma Pauperis
19
     filed by Plaintiff Joandark Kassab. (ECF No. 2).
20
                               PROCEDURAL BACKGROUND
21
           On December 11, 2020, Plaintiff Joandark Kassab initiated this action by filing a
22
     Complaint against Defendant MUFG Union Bank, N.A. (ECF No. 1). On the same day,
23
     Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis (“Motion for Leave to
24
     Proceed IFP”). (ECF No. 2).
25
                                   RULING OF THE COURT
26
           All parties instituting a civil action, suit, or proceeding in a district court of the
27
     United States, other than a petition for writ of habeas corpus, must pay a filing fee of
28

                                                     1
                                                                             3:20-cv-02422-WQH-BGS
     Case 3:20-cv-02422-WQH-BGS Document 3 Filed 12/23/20 PageID.37 Page 2 of 3



1    $400.00. See 28 U.S.C. § 1914(a); CivLR 4.5. An action may proceed despite a party’s
2    failure to pay only if the party is granted leave to proceed in forma pauperis pursuant to 28
3    U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). “To
4    proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116
5    (9th Cir. 1965).
6          Plaintiff states in her application to proceed in forma pauperis that she is “unable to
7    pay the fees of this proceeding . . . .” (ECF No. 2 at 1). Plaintiff states that she is currently
8    retired and collecting monthly social security in the amount of $1,300. See id. at 2-3.
9    Plaintiff states that she has $500 in a Bank of the West checking account and a wedding
10   ring valued at $250. See id. Plaintiff states that she owns a house, that her deceased
11   husband used to pay $500 towards the mortgage, and that she does not know the house’s
12   value. See id. at 3. Plaintiff’s affidavit indicates that she does not have monthly expenses
13   and has no debt. See id. After considering Plaintiff’s application, the Court concludes that
14   Plaintiff is not entitled to proceed in forma pauperis given her monthly income and lack of
15   expenses. See e.g., de Beauvoir’s v. Advanta Bank Corp., No. 07CV1972 WQH (POR),
16   2007 WL 4219447, at *1 (S.D. Cal. Nov. 28, 2007) (“In their accompanying affidavit,
17   Plaintiffs Elizabeth E. de Beauvoir’s and Gerard L. de Beauvoir’s state that they are not
18   employed and together receive approximately $910.00 per month. Plaintiffs also indicate
19   a checking or savings account balance of $10.00, and ownership of one vehicle, a 2000 Kia
20   Sportage Van. Plaintiffs’ affidavit indicates that they do not have monthly expenses, and
21   have no debt. After reviewing Plaintiffs’ motion to proceed in forma paupers and the
22   accompanying affidavit, the Court concludes that Plaintiffs are not entitled to proceed in
23   forma pauperis given their monthly income and lack of expenses.”).
24
25
26
27
28

                                                     2
                                                                                 3:20-cv-02422-WQH-BGS
     Case 3:20-cv-02422-WQH-BGS Document 3 Filed 12/23/20 PageID.38 Page 3 of 3



1          The Motion for Leave to Proceed in Forma Pauperis filed by Plaintiff Joandark
2    Kassab (ECF No. 2) is DENIED. Plaintiff shall pay the requisite filing fee of $400.00 on
3    or before February 22, 2021. If Plaintiff fails to submit payment on or before February 22,
4    2021, the Court will close this case.
5    Dated: December 23, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                            3:20-cv-02422-WQH-BGS
